 SAWYER STORES, INC.SawyerStores, Inc.andRetailClerksInternationalAssociation,Local No. 102, AFL-CIO. Case 27-CA-2926May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn December 23, 1970, Trial Examiner James R.Webster issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that Respondent had notengaged in certain other unfair labor practices allegedin the complaint and recommended dismissal as tothem. Thereafter, the General Counsel and the Charg-ing Party filed exceptions to the Trial Examiner's Deci-sion, with supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts the TrialExaminer's findings and conclusions and recommenda-tions.''In adopting The Trial Examiner's finding that prior to July 3 the applica-tion for reinstatement of the unfair labor practice strikers was not uncondi-tional,Member Fanning rejects the Trial Examiner's interpretation of thefacts recited by him and relies solely on the uncontradicted record tes-timony of President Hammerstrom, not mentioned by the Trial Examiner,that the Union was adamant in its position that no strikers would return towork unless all were reinstated Member Fanning therefore finds it unneces-sary to consider or pass upon any of the other factors discussed by the TrialExaminer in this connection.Member Brown agrees that prior to July 3 the application was conditional,but he so finds solely because the strikers would return only if the Respond-ent immediately began negotiations for a new contractMember Brownwould not find conditional an application requiring that all or none of theunfair labor practice strikers be reinstated, nor would he deem the allegedmisconduct of unfair labor practice striker Overman, even if it had occurred,sufficient to warrant finding the application conditional or to justify denyinghim reinstatementORDER651Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Sawyer Stores, Inc., Casper,Wyoming, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar is it includes allegationsof unfair labor practices not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner. This case, with allparties represented, was heard in Casper, Wyoming, on Octo-ber 13 and 14, 1970, on complaint of the General Counsel andanswer of Sawyer Stores, Inc., herein referred to as Respond-ent. The complaint was issued on May 6, 1970, and amendedon August 13, 1970, on charges filed April 9 and June 12,1970, and alleges that Respondent has refused to bargain withthe Union since about December 10, 1969, and made unilat-eral changes in wages of employees in March 1970, and thatRespondent has thereby engaged in violations of Section8(a)(1) and (5) of the National Labor Relations Act, hereincalled the Act; the complaint further alleges that a strike ofemployees from April 10 to July 9, 1970, was an unfair laborpractice strike and that Respondent's refusal to reinstate em-ployees after an offer to return to work on June 3, 1970,constituted a violation of Section 8(a)(1) and (3) of the Act.Briefs have been filed by the General Counsel and theRespondent and these have been carefully considered.Upon the entire record and my observation of the wit-nesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent is a Montana corporation engaged in theretail sale of grocery and related products. In the operationof its business in the State of Wyoming, Respondent has hada gross volume of business in excess of $500,000 annually andpurchased and received goods and materials valued in excessof $50,000 directly from points located outside the State ofWyoming.Ifind that Respondentisanemployer engaged in com-merce andin anoperation affecting commerce within themeaning of Section 2(2), (6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDRetail Clerks International Association,Local No. 102,AFL-CIO,herein referred to asthe Union,is a labor organi-zation within the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether the Union gave Respondent timely notice of itsdesire to reopen their collective-bargaining agreement for fur-ther negotiations.2. If not, whether Respondent's meeting with the Union onDecember 10, 1969, constituted a waiver of the contractualreopening requirement.190 NLRB No. 129 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Whether the collective-bargaining agreement contem-plated and authorized Respondent to give wage increasesabove the minimum amount set forth in the contract duringthe life of the contract and without notification to and bar-gainingwith the Union.4.Whether the strike which began on April 10, 1970, andended on July 9, 1970, was caused by any unfair labor prac-tice of Respondent.5.Whether the Union made an unconditional offer to re-turn to work on June 3, 1970.6.Whether Respondent was justified in refusing reinstate-ment to Reid Overman because of strike misconduct.B.The Notice to Reopen the ContractSince on or about September 24, 1968, the Union has beenthe bargaining representative of the employees of Respondentin the following appropriate unit: All grocery clerks, check-ers,bakerysalesgirlsand courtesy boys employed by theRespondent at its Casper, Wyoming, store but excluding allother employees, guards, and supervisors as defined in theAct.On January 6, 1969, Respondent and the Union becamesignatory to a collective-bargaining agreement effective "be-ginning12.01 a.m. on the Sixth (6th) day of January, 1969,and shall remain in full force and effect until midnight, 12:01a.m , January 5, 1970, and shall be automatically renewedyear after year thereafter,unless eitherpartydesires changeor termination at the expiration of said Agreement. In suchevent, the party desiring such change or termination shallnotify the other partyin writingsixty (60) days prior to theexpiration date, specifying the changes desired.Changes inthe Agreement shall be limited to those outlined in writing.Promptly following such notification, and during such sixty(60) days period, the parties hereto shall meet and engage insuch negotiations."By letter dated November 4, 1969, Lila Miller, secretary-treasurer for the Union, notified Roger Hammerstrom, presi-dent of Respondent, of the Union's desire to reopen the con-tract and to have a meeting on the matter as soon as possible.Enclosed with the letter was a complete contract proposal.The Union's letter was sent by certified mail and was post-marked in Casper, Wyoming, in the post meridien of Novem-ber 5, 1969. The envelope was addressed to Roger Hammer-strom at post office box 2516 inBillings,Montana. Theenvelope is stamped, "notified Nov. 6, 1969." At between7:30 and 8:00 a.m. on Friday morning, November 7, Ham-merstrom picked up the mail from the post office box andobserved the post office notification of certified mail, whichhe left in the box. The post office was not open at that time,and Hammerstrom departed the city by air that morning at8.15 a.m. He did not actually receive the Union's letter untilMonday, November 10, 1969.The Board has strictly construed provisions which forestallautomatic renewal clauses. The Board has held that thetimelinessof such notices is governed by the "date of receipt"rather than the date ofmailing andthat such notice is re-ceived when it is deposited at the adressee's post office box oroffice or residence as the case may be.'Thus, for Respondent to have had timely notice, therewould have to have been a 60-day period between November6, the date of receipt of the registered letter in Respondent'spost office box, and the expiration of the contract. The con-tract by its terms expired on "midnight, 12.01 a.m., January'Vapor Recovery System Company,133 NLRB 580,enforcement deniedon groundsthat Union's letter was misdirected and not actuallyreceivedtimely, 311 F 2d 782,Koenig Brothers,Inc,108 NLRB 3045, 1970." Counting back from that hour, there are 4 days inJanuary 1970, 31 days in December 1969, and 25 days inNovember 1969, giving a total of 60 days at 12:01 a.m.,November 6, 1969. A 60-day notice would had to have beendeposited in Respondent's box prior to midnight, 12:01 a.m.,November 6, 1969. As the notification was not placed inRespondent's post office box until after that hour and at sometime on November 6, 1969,a 60-day notice was not given.The contract was effective from 12:01 a.m. on January 6,1969, and expired at 12:01 a.m., January 5, 1970, which is 1day less than a full year. Whether this was inadvertent or notwas not shown, and the contract is very explicit as to theexact time of expiration. I find therefore that timely noticewas not given by the Union to Respondent and therefore thecontract automatically renewed itself.C.The Meeting of December 10, 1969Respondent did not answer the Union's letter of November4, 1969, and about the middle of November, Lila Miller calledHammerstrom in Billings,Montana,regarding a meeting.Hammerstrom told her that he was tied up with somethingelse and could not get down to Casper, Wyoming, at thattime.On November 24, 1969, Miller wrote Hammerstromrequesting that he attend a meeting with the Casper areamerchants on December 5, 1969, to discuss contract negotia-tions. She did not receive any reply to this letter and in thelatter part of November or early December, she called himagain.A meeting was scheduled for December 10, 1969.On December 3, 1969, Hammerstrom wrote the Board'sRegional Office in Denver, Colorado, seekingan opinion asto whether or not the contract had been properly reopened,as follows:We have a contract with Retail Clerks' Local # 102,Casper, Wyoming which states in part, "-shall remainin full force and effect until midnight 12:01 a.m. January5, 1970, and shall be automatically renewed year afteryear thereafter unless either party desires change or ter-mination at the expiration of said Agreement. In suchevent, the party desiring such change or terminationshall notify the other party in writing sixty (60) daysprior to the expiration date, specifying the changesdesired."The undersigned received a list of changes desired bythe Union on November 10, 1969 by certified mail. Doyou consider this a proper reopening under the terms ofour contract?We request an opinion and reply at your earliest con-venience.By letter dated December 8, 1969, Allison E. Nutt,assis-tant to the Regional Director for Region 27, answered Ham-merstrom as follows.I am sorry that I cannot provide an opinion on thequestion presented in your letter of December 3 thatwould be binding on either party My initial reaction isthat the union's notice may not have been timely eventhough it might be adequate otherwise to forestallrenewal of the contract.Hammerstrom did not receive this letter until after hismeeting with the Union on December 10, 1969. The meetingwas held at the Union's office in Casper, Wyoming, and inaddition to Hammerstrom and Miller,Homer Francisco, in-ternational representative for the Retail Clerks Union, wasalso present. At the meeting, Francisco asked Hammerstromwhat he thought of the Union's proposal. Hammerstromstated that it was way out of line. Francisco asked what parthe did not like. Hammerstrom stated that the boxboy rateswere too high. Francisco asked Hammerstrom if he hadbrought any proposal, and Hammerstrom replied that he had SAWYER STORES, INCnot. Then Hammerstrom stated that he he did not have tonegotiate anything as the agreement had not been properlyreopened. Francisco asked Miller if she had sent the noticeto reopen the contract. She produced a copy of her letterdated November 4. Hammerstrom stated that he did not getituntil the 10th of December, although he knew on the 7ththat it was in the post office. He asked for their opinion as tohow the matter on the notice could be resolved-whetherthey could get a determination from the NLRB or from theUnion's international headquarters. Francisco stated therewas no problem on this point and started talking about someof the Union's proposals. During this discussion, Hammer-strom asked about the inclusion of bakery managers andbakery employees in the recognition article of the newproposal. Francisco stated that the bakery manager could bechanged to head sales clerk and that the bakery employees [asdistinguished from the bakery sales clerks] could be removedfrom the proposal. Hammerstrom stated that the bakery wasnot doing very well and he asked what they thought about itbeing replaced with a snack bar. Miller stated that shethought a snack bar would do pretty well Hammerstrom alsoasked about the proposed change in the checkoff provision ofthe contract and asked if the present provision was not satis-factory.Miller replied that it was. Hammerstrom stated thatitwould make too much paperwork to change it and that itshould continue as it is.Francisco pointed out that the proposal contained changesin the rates on health and welfare and on pensions. Franciscostated that he knew Respondent could not pay the top rates,and that the Union could adjust the rates for the courtesyboys and would prepare another proposal for Hammer-strom's consideration.Hammerstrom asked Francisco tosend him a copy of their Cheyenne, Wyoming, contract whennegotiations on it were completed. The participants thenagreed to a "tentative date of December 19th" for their nextmeeting. Francisco stated that the Union would try to get toHammerstrom another proposal before that date. Hammer-strom testified that his discussion about getting together foranother meeting was to determine the issue on the notice toreopen the contract, as he was then waiting for a reply fromthe Regional Office of the Board on this matter. He did notmention to the union representatives, however, that he hadwritten to that office on this issue, although he did suggestthat this would be one way to get a resolution of it.On December 19, Miller and Francisco met at the Union'soffice in Casper, Wyoming, but Hammerstrom did not showup for the meeting. Miller called the manager of Respond-ent's store in Casper to inquire if Hammerstrom was in thecity.On December 19, 1969, the Union prepared a counter-proposal of changes in their initial proposal. On December22,Miller wrote Hammerstrom that she was sorry he wasunable to attend the meeting on December 19, and suggestedanother meeting be held on January 6, 7, or 8, 1970. Shestated therein that the Union's new proposal was enclosed.Hammerstrom did not receive this letter nor the newproposal of the Union. Miller had given this letter to a secre-tary for typing and mailing.By letter dated January 19, 1970, by certified mail, Millernotified Hammerstrom of a meeting on January 29, 1970, atthe Henning Hotel on the matter of the Casper food contract.He was asked to notify the Union when he could meet on thisagreement if he was unable to attend this meeting.By letter dated March 2, 1970, Miller informed Hammer-strom as follows:I am writing you once again to try and set up a meet-ing with you to negotiate the agreement on your store inCasper. The termination date being January 5, 1970.653We will be available to meet with you March 9, 10, 1213 or anytime during the four weeks in March 1970 oranytime after these dates. If it is impossible for you tocome to Casper, perhaps we could come to Billings.We would certainly like to know your intentions onthismatter so we can come to an agreement withouttaking further action.Hammerstrom made no reply to either of these letters. Inthe early part of March 1970, a union representative calledhim from Seattle, Washington. He suggested that Hammer-strom get together with the union representatives and that hewould be glad to come to Casper and help in the negotiations.Hammerstrom stated to him that he had a valid contract withthe Union and that it had not been reopened.D. The Wage IncreasesOn March 1, 1970, two of Respondent's employees re-ceived wage increases pursuant to the terms of a contract withthe Amalgamated Meat Cutters Union. Hammerstrom de-cided that it was adviseable to give "merit increases" to therest of his employees, "in roder to keep them on the payrollbecause ... the area contract had been signed and we wereafraid we were going to lose all our good people to all of theother stores."The last general increase given unit employees was in Janu-ary 1969, when the contract with the Union became effective,and the increase was given pursuant to the rates specified inthe contract. There is no evidence that Respondent has anypattern or established procedure for granting wage increases.On March 1, 1970, wage increases ranging from 10 centsto 18 cents per hour, with one increase being in the amountof 3 cents per hour, were given to 8 of Respondent's approxi-mately 11 employees. No contact was made with the Unionon the matter, and Respondent contends that it was permit-ted by the contract in view of the fact that the contractspecified "minimum wage scales" only.E.The StrikeOn the evening of April 7, 1970, Union RepresentativeMiller called a meeting of employees of Respondent. Ten ofapproximately eleven employees in the bargaining unit at-tended; the Union's regional coordinator, Vern Rinehart, alsoattended.Miller told the employees that the Union could notget down to negotiations with Respondent; that she had triedmany times to contact Hammerstrom to no avail; that Ham-merstrom refused to set a date for a meeting. She asked themif they wanted to try for a contract or just be the way theywere. Bonnie Bowden, head salesgirl in the bakery and alsounion steward at Respondent's Casper store, testified that"we discussed it and said that it was unfair not to have ourcontract.We considered it unfair not to have our contractnegotiated and we also discussed the fact that some of us weregiven raises and some were not and we thought that it wasunfair and we discussed pro and con of going on a strike andwhat it might entail and so forth." Miller asked each of theemployees that received a raise how much it was, and told theemployees that since she was representing them, Hammer-strom should negotiate with the Union before he had the rightto give certain employees raises; that this could result in anunfair labor charge against Respondent. Bowden testifiedthat she knew before the meeting of April 7 about Respond-ent's position on the reopening of the contract. She does notrecall whether or not it was mentioned at the meeting.After the discussion, the employees took an oral vote onwhether or not to strike and all 10 voted to strike.The picket signs used had the following legend: "Strike.Sawyer Stores refuses to negotiate with Local No. 102." 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union gave notice of its dispute to the Federal Media-tion and Conciliation Service onApril 14,1970, but no noticewas filed with any State agency.F.The Offer ToReturn To WorkOn June 2, 1970,Miller sent the following letter to GilMartin,storemanager of Respondent'sCasper store, withcopy to Hammerstrom:NXIEBonnie BowdenClarissa BurdRobert Conley11ildred EndersonRonald GalushaGlenn IlebertPauline 1lestasReid OvermanSlyvestor Sanders14arsha JonesOn June5, 1970,Hammerstrom sent Miller the followingletter:This is to acknowledge receipt of your letter of June2,1970 which was addressed to our Casper storemanager. The letter has been forwarded to me.We understand from your letter that this is an uncon-ditional request for reinstatement or rehire of strikingemployees to their former positions. Does this mean thatthey would be allowed to cross the picket line in orderto come to work?Since there has been no indication that you intend toremove the pickets, we would question whether or notthe letter indicates good faith on the part of the Union.Please be advised that we are not conditioning the returnto work on stopping picketing, but we are merely tryingto find out what your intentionis insending the letterof June 2. Please clairfy this matter.It is our understanding that several of the strikingemployees have accepted other employment. We wouldlike to know whether or not all of those listed in yourletter wish to return to work in our store This strike hasso severely damaged our operation that it might takemany months to reestablish a volume of business thatcould support as large a payroll expense as was previ-ously possible.Due to some of the very questionable activities ofsome of your strikers during the strike, we would like todiscuss with you, at the proper time, the rehiring of someof these people.Please advise me of your intentions as soon as possible.On June 10, 1970, Hammerstrom met with union repre-sentatives in Casper, Wyoming, at the Holiday Inn to discussthe proposed reinstatement of the employees and the ques-tions raised in his letter of June 5 Present for the Union wereBob Russell,an assistantdirector for the Retail Clerks, Inter-national Representatives Homer Francisco and Rex Lacey,and with Hammerstrom was Attorney Robert Burgess. Ham-merstrom stated that he did not understand the Union's letterand wanted to know whether or not there would still bepicketing if the people went back to work. Russell stated thatif the people were working, they could not be picketing. Ham-Retail Clerks Union, 102, Retail ClerksInternationalAssociation hereby unconditionaly request, SawyersThriftMart to immediately return to work the em-ployees, who are named below, to the former positionsor if not available to a substantial equivalent positionwithout loss of or interference with seniority rights orother conditions of employment that they previouslyenjoyedADDRESS2829 E. 8th Street1004 St John1043 St John2149 So. Jefferson263 So. Jackson1003 No. Washington1031 No. Beech840 St John937 East L St.2208 So. PoplarCasper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601Casper,Wyo.82601merstrom stated that he could not possibly put all the peopleback to work, and especially one. Hammerstromand Burgessstated that employee Reid Overman should be fired becauseof misconduct during the picketing, and Russell said that hedid not think Overman was guilty of the charges that wereagainst him and he felt that Respondent should put all theemployees back to work and start negotiating right away withthe Union. Hammerstrom stated that because business hadgonedown, it would be months before he could put all thepeople back to work; that he had doubts about putting severalof them back to work, but mainly Overman. The meetinglasted about 15 to 30 minutes. Hammerstromand Burgesswere to talk the matter over and call Russell in Seattle andlet him know what they decided.A few days later, Miller called Hammerstrom and statedthat Russell reported he had not heard from Hammerstromand she asked if he had reached a decision. Hammerstromstated that he could not see putting them back to work untilafter the trial. By the trial, he was apparently referring to thehearing in the instant case which was initially set for June 16,1970.Hammerstrom objected to putting Reid Overman back towork because of reports from two sources that Overman haddistributed about a pound of large-headed roofing tacks in theparking lot of Respondent's Casper store during the picketinginApril 1970. He was told this by a man named CharlesGraham, who lives near the store, and by Al Meester, abarber whose shop is directly across the street from the store.Graham reported to Hammerstrom that he picked up thenailsand give them to the storemanager;he described theperson who distributed the nails and the description fit Over-man. Meester identified Overman byname.Before talkingwith Meester and Graham, Hammerstrom had been told bythe store manager that they had observed the incident.On July 3, 1970, the Union notified Respondent by letteras follows:Retail Clerks Union, Local 102, Retail ClerksInterna-tionalAssociation hereby unconditionaly request, Sa-wyer's Thrift Mart to immediately return to work theemployees, who are named below, to the former posi-tions or if not available, to a substantial equivalent posi-tion without loss of or interference with seniority rights SAWYER STORES, INC.655or other conditions of employment that they previouslyThis request is absolutely unconditionaly,not with-enjoyed.NA?IEBonnie BowdenClarissa B. BurdRobert ConleyMildred EndersonRonald CalushaGlenn IlebertPauline ilestasReid OvermanSlyvestor Sanders?Iarsha JonesOn July 2, 1970, Respondent entered into an agreementwith Independent Wholesale Grocers, Inc., whereby the lat-ter would take charge of Respondent's grocery stores locatedinMontana and Wyoming for the purpose of operating saidstores. This agreement recited as basis therefor that Respond-ent was indebted to and unable to pay Independent WholesaleGrocers and had filed a petition for bankruptcy in the UnitedStatesDistrict Court.The authority given to Independentwas to be irrevocable until such time as an arrangement underthe National Bankruptcy Act had been approved and put intoeffect or until the operations of Respondent were put underthe supervision of a receiver,referee in bankruptcy, or othercourt appointed official.However,IndependentWholesaleGrocers had the right to cancel and terminate this agreementand be released of any obligations by giving Respondent 3days' notice.Shortly thereafter,Union Representative Miller was ap-proached by someone apparently connected with Independ-entWholesale Grocers and asked how they could get thepicket line off. Following this and on Thursday,July 9, 1970,Independent Wholesale Grocers and the Union entered intoa recognition agreement to run for the term of said em-ployer'smanagement agreement with Respondent.Picketingdiscontinued that evening and all employees who wanted toreturn to work at the store were reinstated on Monday, July13, 1970standing previous conversation concerning all strikers ornone of the strikers.ADDRESSZIP2829 E.8th, Casper826011004 St. John,Casper826011043 St. John, Casper826012149 So. Jefferson,Casper82601263 So.Jackson,Casper826011003 N.Washington,Casper826011031 No. Beech,Casper82601840 St. John,Casper82601937 E. L St., Casper826012208 So.Poplar,Casper82601G. ConclusionsI have previously found that the Union's 60-day notice toreopen its contract with Respondent was not timely, havingbeen received by Respondent on the 60th day, somewherebetween 8 and 17 hours late for the full 60-day notice spe-cified in the contract.'Hammerstrom picked up the Union'sletter on November 10, and concluded and took the positionthat the notice was not timely;however,he was not certainas to the accuracy of this position,and after the Union calledhim for a meeting and a meeting was arranged,he wrote theBoard'sRegional Office for an opinion as to whether or notthe notice was timely.He did not receive a reply before hismeeting with union representatives on December 10, and heraised the issue with them and suggested that it be submittedto the Board or to the Union's international office for resolu-tion.The union representatives,with knowledge that the let-ter was dated and deposited in a mailbox on November 4,concluded that the notice was timely and proceeded to goover the terms of the Union's contract proposals.Hammer-strom raised some objections to the Union's proposals callingfor changes in the contract as to recognition, pay rate forcarryout boys and checkoff.He asked for a copy of theirCheyenne area contract when negotiations on it were com-pleted.He had no counterproposals to offer;in fact, I find hedid not come to this meeting with any intent to arrive at a newcontractHe made his objection to the timeliness of the noticeto reopen and he suggested that this issue be resolved; heobjected to certain provisions in the Union's proposals and helistened to their comments about the proposals.After hereceived the letter dated December 8 from the Board's Re-gionalOffice,he refused the Union's requests for furthermeetings.He repeated his position on the untimeliness of thenotice to the Union's representative from Seattle when calledon the matter of negotiations in March 1970;and the Union'ssteward testified that she and the employees were aware ofHammerstrom's position on this issue. I find that Respondentdid not'waive the Union's failure to give the required 60-daynotice by Hammerstrom'smeetingwith the Union onDecember 10 and by the discussion that took place on thisoccasion.Although the collective-bargaining agreement between Re-spondent and the Union specified"theminimum wagescales" to be paid employees during the first 6 months, thesecond 6 months,the third 6 months, and thereafter, Re-spondent was not relieved by the work "minimum"to makeother increases without bargaining with the Union on suchchanges, even if such increases were "merit"wage increases.In the instant case, although the increases of March 1 werecalled"merit"increases, they were given for other reasons-to keep from losing employees to other stores. I find thatRespondent,by failing and refusing to notify and bargainwith the Union on the matter of increasing wages of em-ployees in March 1970,thereby refused to bargain in goodfaith with the Union.3The strike that lasted from April 10 to July 9, 1970, wascaused by Respondent's refusal to meet and bargain with theUnion. It was primarily because Respondent refused to meetand negotiate for a new contract,and on this matter Re-spondent had no obligation to meet,in view of the renewalof their prior contract.But, Respondent had failed to meetand negotiate with the Union over the wage increases given'The post office notification regarding the letter from the Union did notspecify the hour on November 6 that it was placed in Respondent's box, butsince normal business hours are from 8 a in to 5 p in , I base the conclusionthat the notice was between 8 and 17 hours late on this fact'N.L.R B v Katz,369 U.S 736 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDon March 1, and here he did have an obligation to meet andbargain with the Union, and this was part of the Union'sgrievance and motive for striking. I find that the strike wascaused in part by this unfair labor practice of Respondent andtherefore was an unfair labor practice strike, and the em-ployees did not lose theirstatus asemployees under Section8(d) of the Act by the Union's failure to give timely noticesto the Federal Mediation and Conciliation Service and to theappropriate State agency as specified in said section.'The Union's letter of June 2 asking for the reinstatementof 10-named employees included the name of Reid Overman.Respondent objected to the reinstatement of Overman be-cause of reports from two witnesses that they had seen himscatter roofing nails in the parking lot of Respondent's Casperstore. At a meeting on June 10, the Union contended that allof the 10 employees should be reinstated and that negotia-tions for a contract should start right away.I find that the Union's offers on behalf of the employees toreturn to work made on June 2 and 10 were conditioned onmatters Respondent was not obligated to do-reinstate ReidOverman and negotiate on a new contract. The fact that theoffer conditioned the return to work on the reinstatement ofall strikers is not in and of itself defective, particularly sincethis case involves unfair labor practice strikers.' But, wherea striker has engaged in strike misconduct, the seventy of theconduct must be taken into account, and also the nature andextent of the employer's unfair labor practices.'In the instant case, the nails were scattered on only oneoccasion and no damage resulted; however, if they had notbeen picked up immediately by one of the witnesses to theincident, damage to automobile tires of customers wouldsurely have occurred. The unfair labor practice of the Em-ployer was that of granting unilateral wage increases-not ageneral refusal to bargain on a contract, which was the pri-mary objective of the strike. I find that based on informationfrom two eyewitnesses Respondent had a good-faith beliefthat Overman had scattered the nails; there is no showingthat it did not occur I find that Respondent was warrantedin refusing reinstatement to Reid Overman. The fact thatIndependent Wholesale Grocers, who took over the opera-tion of Respondent's business, acquiesed in the Union's re-quest that Overman be reinstated does not change the statusof the Union's offers of June 2 and 10 made to Respondentfrom conditional to unconditional. Furthermore, based onstatements of Union Representative Russell on June 10, apart of the Union's offer, and therefore a condition thereto,was that negotiations start right away.Ifind that the Union's offer on behalf of the employeesmade on June 2 and 10 was conditional and Respondent wastherefore privileged to reject it.' By letter dated July 3, anunconditional offer was made to Respondent, but the dayprior to the date of this letter Respondent had entered intoan agreement with Independent Wholesale Grocers to oper-ate this store. A representative of this company then con-tacted Union Representative Miller. Shortly thereafter andon July 9, they entered into a recognition agreement, thestrike ended, and the employees returned to work on Mon-day, July 13Mastro Plastics Corp v NL.R B,350 U S 270Cactus Petroleum, Inc,134 NLRB 1254, enforcement denied on othergrounds 355 F 2d 755 (C A 5) Also seeErnie Grissom Chevrolet, Inc,168NLRB 1052aKohler Co,148 NLRB 1434, 1447.Beaver Bros Baking Co, Inc,171 NLRB No 98IV THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forth in Section III,occuring in connection with the operations of Respondentdescribed in Section I, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral states and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following-CONCLUSIONS OF LAW1.Sawyer Stores,Inc., is anemployer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.2.Retail Clerks International Association, Local No. 102,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.All grocery clerks, checkers, bakery salesgirls, andcourtesy boys employed by the Respondent at its Casper,Wyoming, store, but excluding all other employees, guards,and supervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times since on or about September 24, 1968, theUnion has been the collective-bargaining representative of theemployees in the above-describedbargaining unit.5.By unilaterally increasing wages of employees on March1, 1970, Respondent has engagedin anunfair labor practicewithin the meaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act7.The strike of the employees from April 10 to July 9,1970, was caused in part by the above-described unfair laborpractice and was, therefore, an unfair labor practice strike.8.The collective-bargaining agreement between Respond-ent and the Union executed on January 6, 1969, reneweditself on January 6, 1970, the Union having failed to givetimely 60-day notice to reopen as required by the contract.Respondent has not engaged in an unfair labor practice by itsrefusal to meet and bargain with the Union concerning theterms of a new collective-bargainingagreement.9.The Union's offer on behalf of the employees to returnto work made on June 3 and June 10, 1970, was a conditionaloffer and Respondent has engaged in no unfair labor practiceby its refusal to reinstate employees pursuant to this offerTHE REMEDYHaving found that Respondent has engaged in an unfairlabor practice violative of Section 8(a)(5) and (1) of the Act,I shall recommend that it cease or desist thereform and thatit take certain affirmative action designed to effectuate thepolicies of the Act. It will not be recommended that Respond-ent withdraw unilateral wage increases granted to employees,but it will be recommended that Respondent cease and desistfrom making any changes in the wages and working condi-tions of the employees without notice and bargaining with theUnion on such matters.Having found that no unconditional offer to return to workwas made on behalf of the employees until July 3, 1970, andin view of the fact that Independent Wholesale Grocers ap-proached the Union on the matter of the strike and picketingshortly thereafter and on July 9, 1970, concludedan agree-ment with the Union and on July 13, 1970, reinstated theemployees, all within a reasonable time of the Union's letterdated July 3 to Respondent and of the transfer of the business SAWYER STORES, INCfrom Respondent to Independent Wholesale Grocers, nobackpay to strikers will be recommended.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:ORDER'Respondent, Sawyers Stores, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally granting wage increases to employees ormaking other changes in conditions of employment withoutfirst giving notice to the Union and bargaining with the Unionconcerning such matters(b) In any like or related matter, interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed to them in Section 7 of the Act.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a) Post at its Casper, Wyoming, store, copies of the at-tached notice marked "Appendix."' Copies of said notice, tobe furnished by the Regional Director for Region 27, afterbeing duly signed by an authorized representative of Re-spondent, shall be posted immediately upon receipt thereofand be maintained for 60 consecutive days. Reasonable stepsshall be taken by Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for 27, in writing, within20 days from the receipt by Respondent of a copy of thisDecision, what steps have been taken to comply herewith."'In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes'In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "10In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, notify said Regional Director, in writing,within 20 days from the date of this order, what steps Respondent has takento comply herewith657It is recommended that the complaint be dismissed insofaras it alleges a refusal to bargain by Respondent, except as tounilateral wage increases as found herein, and it is recom-mended that the complaint be dismissed insofar as it allegesany violation of Section 8(a)(3) of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unilaterally increase rates of pay forany employee in the following described bargaining unitnor will we make any changes in their conditions ofemployment without first giving notice to the RetailClerks International Association, Local No. 102, AFL-CIO, and affording it the opportunity to bargain on suchmatters. The bargainingunit is. allgrocery clerks, check-ers, bakery salesgirls and courtesy boys employed at ourCasper,Wyoming, store but excluding all other em-ployees, guards, and supervisors defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed in Section 7 of the Act.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of the above-named Union or any other labor organization.DatedBySAWYERS STORES, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, NewCustom House, Room 260, 721 19th Street, Denver,Colorado 80202, Telephone 297-3551.